NO. 07-07-0128-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

FEBRUARY 19, 2008
                                       ______________________________

JOHN KEVIN OAKES, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY;

NO. 0955781D; HONORABLE SCOTT WISCH, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ABATEMENT AND REMAND
          Following his plea of not guilty, appellant John Kevin Oakes was convicted by a jury
of murder and punishment was assessed at twenty years confinement.  Both the clerk’s
record and reporter’s record have been filed in his appeal.  Both appellant and the State
have filed briefs.  On suggestion of the death of appellant’s attorney, we now abate the
appeal and remand the cause to the trial court.
          On remand, the trial court shall utilize whatever means necessary to determine the
following:
 
1.  whether appellant desires to prosecute this appeal; and
2. whether appellant is indigent and entitled to new appointed counsel.
          Should it be determined that appellant does want to continue the appeal and is
indigent, and that new counsel should be appointed, the trial court shall appoint new
counsel to represent appellant in this appeal.  If new counsel is appointed, the name,
address, telephone number, and state bar number of newly appointed counsel shall be
included in an order appointing counsel.  If necessary, the trial court shall execute findings
of fact, conclusions of law, and any necessary orders it may enter regarding the
aforementioned issues and cause its findings, conclusions, and orders, if any, to be
included in a supplemental clerk’s record.  A supplemental reporter’s record of any hearing
held shall also be included in the appellate record.  Finally, the trial court shall file the
supplemental clerk’s record and the supplemental reporter’s record, if any, with the Clerk
of this Court by March 19, 2008.  
          Should new counsel be appointed, the Clerk of the Court is instructed to accept and
file any amended or supplemental brief newly-appointed counsel desires to file.  Absent
a motion for extension of time, new counsel’s brief shall be due within 30 days after filing
of the supplemental clerk’s and reporter’s records.  Any brief the State files in response to
new counsel’s brief, if any, shall be due 30 days following filing of new counsel’s brief.  Tex.
R. App. P. 38.6(a) & (b). 
 
          It is so ordered. 
 
Per Curiam
 
 
Do not publish.